Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162449 & (41)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  NORMAN E. CARSON,                                                                                     Elizabeth M. Welch,
           Plaintiff-Appellant/                                                                                       Justices
           Cross-Appellee,
  v                                                                 SC: 162449
                                                                    COA: 350257
                                                                    MCAC: 18-000012
  BANDIT INDUSTRIES, INC. and ACUITY, A
  MUTUAL INSURANCE COMPANY,
            Defendants-Appellees/
            Cross-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we VACATE the December 17, 2020 judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for consideration as on leave granted of
  those issues that the Court of Appeals previously declined to review. See Carson v
  Bandit Industries, Inc, unpublished order of the Court of Appeals, issued January 2, 2020
  (Docket No. 350257). As consideration of the appellant’s other issues may impact the
  Court of Appeals’ decision on the issue of recoupment, the Court of Appeals should also
  reconsider the recoupment issue and address the arguments presented by the parties in
  this Court with respect to that issue. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should now be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2021
         p0623
                                                                               Clerk